IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44158

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 720
                                                 )
       Plaintiff-Respondent,                     )   Filed: October 5, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
DANIEL JESUS ALONZO JR.,                         )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Appeal from judgment of conviction and unified sentence of eight years, with a
       minimum period of confinement of four years, for felony injury to a child,
       dismissed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Jenny C.
       Swinford, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Daniel Jesus Alonzo, Jr. pled guilty to felony injury to a child. I.C. §§ 18-1501(1), 18-
112A. The parties entered into a binding Idaho Criminal Rule 11 plea agreement. Pursuant to
the plea agreement, Alonzo waived his right to file a Rule 35 motion regarding the initial
judgment and to appeal any issues including all matters involving the plea or his sentence. The
district court sentenced Alonzo to a unified term of eight years with four years determinate and
retained jurisdiction. Following the period of retained jurisdiction, the district court relinquished
jurisdiction. Alonzo filed an I.C.R. 35 motion for reconsideration of his sentence, which the


                                                 1
district court denied. Alonzo appeals asserting that the district court abused its discretion by
denying his Rule 35 motion.
       We hold that Alonzo’s appellate challenge to the denial of the Rule 35 motion has been
waived by his plea agreement. See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787, 133
P.3d 1251, 1252 (Ct. App. 2006). Alonzo’s plea agreement contained a clause by which Alonzo
waived his right to file a Rule 35 motion. Accordingly, we dismiss Alonzo’s appeal.




                                               2